ORDER
This matter came before the Court on November 30,1993. After due consideration, the Court believes that the issue related to sufficiency of the evidence cannot be resolved without review of the misfiled transcripts. The Court is unable to determine whether the Court of Appeals reviewed those transcripts before ruling on the Motion for Reconsideration. Therefore,
IT IS ORDERED that the Petition for Review is granted.
IT IS FURTHER ORDERED that, pursuant to Rule 23(f)(2), Rules of Civil Appellate Procedure, this matter is remanded to the Court of Appeals to clarify whether it reviewed the misfiled transcripts. If the transcripts were not reviewed, the Court is instructed to reconsider its ruling in light of those transcripts.